          Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 1 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                          )        Chapter 11
                                                                )
IGNITE RESTAURANT GROUP, INC., et al.,1                         )        Case No. 17-33550 (DRJ)
                                                                )
                    Debtors.                                    )        (Jointly Administered)
                                                                )

       GUC TRUST’S ELEVENTH OMNIBUS OBJECTION TO CLAIMS
PURSUANT TO SECTION 502(B) OF THE BANKRUPTCY CODE AND RULE 3007 OF
THE FEDERAL RULES OF BANKRUPTCY PROCEDURE SEEKING TO DISALLOW
                  AND EXPUNGE CERTAIN CLAIMS

                                         (UNLIQUIDATED CLAIMS)

THIS IS AN OBJECTION TO YOUR CLAIM. THE OBJECTING PARTY IS ASKING THE
COURT TO DISALLOW THE CLAIM THAT YOU FILED IN THESE BANKRUPTCY CASES.
YOU SHOULD IMMEDIATELY CONTACT THE OBJECTING PARTY TO RESOLVE THE
DISPUTE. IF YOU DO NOT REACH AN AGREEMENT, YOU MUST FILE A RESPONSE TO
THIS OBJECTION AND SEND A COPY OF YOUR RESPONSE TO THE OBJECTING PARTY
WITHIN 30 DAYS AFTER THE OBJECTION WAS SERVED ON YOU. YOUR RESPONSE
MUST STATE WHY THE OBJECTION IS NOT VALID. IF YOU DO NOT FILE A RESPONSE
WITHIN 30 DAYS AFTER THE OBJECTION WAS SERVED ON YOU, YOUR CLAIM MAY
BE DISALLOWED WITHOUT A HEARING.

A HEARING HAS BEEN SET ON THIS MATTER ON MAY 9, 2019 AT 2:00 P.M. (CENTRAL
TIME) AND WILL BE HELD IN COURTROOM 400, 4TH FLOOR UNITED STATES
BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS, 515 RUSK STREET,
HOUSTON, TEXAS 77002.


THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE CERTAIN PROOFS OF CLAIM.
CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE THEIR NAMES AND
CLAIMS ON SCHEDULE 1 TO EXHIBIT A ATTACHED TO THIS OBJECTION.


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s
    Crab Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818);
    Ignite Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack –
    Anne Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC
    (3509); JCS Development LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston,
    Texas 77042.




DOCS_DE:223000.1 40162/003
       Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 2 of 19




        Drivetrain, LLC, in its capacity as Trustee (the “GUC Trustee”) of the Ignite Restaurant

Group GUC Trust (the “GUC Trust”) files this Eleventh Omnibus Objection to Claims Pursuant

to Section 502(b) of the Bankruptcy Code and Rule 3007 of the Federal Rules of Bankruptcy

Procedure Seeking to Disallow and Expunge Certain Claims (Unliquidated Claims) (this

“Objection”). In support of this Objection, the GUC Trustee respectfully represents as follows:

                                      Jurisdiction and Venue

        1.       This Court has jurisdiction over this case and this matter pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(B).

Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409(a).

        2.       The predicates for the relief requested herein are section 502(b) of title 11 of the

United States Code (“Bankruptcy Code”) and Rule 3007 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

                                          Relief Requested

        3.       The GUC Trustee respectfully requests entry of an order, substantially in the form

attached hereto as Exhibit A (the “Order”) disallowing and expunging each claim identified with

a “Claim No.” on Schedule 1 to the Order (collectively, the “Unliquidated Claims”) its entirety

because each such proof of claim does not assert an amount and constitutes an unliquidated

claim for which the Debtors’ estates are not liable.

                                       General Background

        4.       On June 6, 2017 (the “Petition Date”), each of the Debtors filed a voluntary

petition with the Court under chapter 11 of the Bankruptcy Code. The cases are being jointly

administered pursuant to Bankruptcy Rule 1015(b).




DOCS_DE:223000.1 40162/003                        2
          Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 3 of 19




          5.     The factual background relating to the Debtors’ commencement of these cases is

set forth in detail in the Declaration of Jonathan Tibus in Support of Chapter 11 Petitions and

First Day Motions [Docket No. 4] filed on the Petition Date and incorporated herein by

reference.

          6.     The Debtors have continued in possession of their properties as debtors-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

          7.      On August 29, 2017, the Debtors closed the sale of substantially all of their

assets.

          8.     On September 18, 2017, the Debtors filed: (a) the Debtors’ Joint Chapter 11 Plan

as of September 18, 2017 [Docket No. 708] (the “Plan”); and (b) the Disclosure Statement with

Respect to the Debtors’ Joint Chapter 11 Plan as of September 18, 2017 [Docket No. 709] (the

“Disclosure Statement”).

          9.     On November 29, 2017, the Court confirmed the Plan and on December 1, 2017,

entered the Findings of Fact, Conclusions of Law, and Order Confirming the Debtors’ Joint

Chapter 11 Plan as of September 18, 2017 (the “Confirmation Order”) [Docket No. 967]. The

Plan became effective on December 19, 2017 (the “Effective Date”). See Docket No. 1031.

          10.    Under the Plan, Drivetrain, LLC was appointed as the GUC Trustee of the Ignite

Restaurant Group GUC Trust.

          11.    Pursuant to the Plan, the GUC Trustee is a party in interest with respect to all

objections to Claims and all compromises of such objections. Plan, Section 8.04 (“. . . the GUC

Trustee and other parties in interest to the extent provided by section 502(a) of the Bankruptcy

Code, on and after the Effective Date, shall have the right to File objections to Claims . . .”).




DOCS_DE:223000.1 40162/003                        3
       Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 4 of 19




                                The Claims Reconciliation Process

        12.      On June 7, 2017, the Court established September 1, 2017 as the bar date for

filing claims against the Debtors held by non-governmental entities and December 3, 2017 as the

bar date for filing claims against the Debtors held by governmental entities [Docket No. 65].

        13.      On July 20, 2017, the Debtors filed their Schedules of Assets and Liabilities and

Statements of Financial Affairs.

        14.      On November 13, 2017, the Court entered the Order Approving Omnibus Claims

Objection Procedures and Filing of Substantive Omnibus Claims Objections [Docket No. 886],

approving and establishing the proposed objection procedures (the “Objection Procedures”).

This Objection is filed in accordance with the Objection Procedures.

        15.      The official claims register, prepared and maintained by the Debtors’ claims

agent, reflects that over 1,450 proofs of claim were filed against the Debtors’ estates.

        16.      Since the Effective Date, the GUC Trustee and its advisors have been working

diligently to review these proofs of claim, including any supporting documentation filed together

with any proof of claim. To date, the GUC Trustee has objected to numerous claims through

omnibus objections and also separately resolved certain claims through consensual stipulations.

The GUC Trustee continues to review and reconcile claims for which it is responsible.

        17.      Attached hereto as Exhibit B is the Declaration of Ivona Smith in Support of the

Eleventh Omnibus Objection to Claims Pursuant to Section 502(b) of the Bankruptcy Code and

Rule 3007 of the Federal Rules of Bankruptcy Procedure Seeking to Disallow and Expunge

Certain Claims (Unliquidated Claims) (the “Declaration”).




DOCS_DE:223000.1 40162/003                       4
       Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 5 of 19




                                          Basis for Relief

        18.      Pursuant to section 502(a) of the Bankruptcy Code, a filed proof of claim is

deemed allowed, unless a party in interest objects. 11 U.S.C. § 502(a). A properly executed and

filed proof of claim constitutes prima facie evidence of the validity and the amount of the claim

under section 502(a) of the Bankruptcy Code. Fed. R. Bankr. P. 3001(f). To receive the benefit

of prima facie validity, however, a proof of claim must assert factual allegations which would

entitle the claimant to a recovery. In re Heritage Org., LLC, 04-35574 (BJH), 206 WL 6508477,

at *8 (Bankr. N.D. Tex. Jan. 27, 2006). Additionally, a claimant’s proof of claim is entitled to

the presumption of prima facie validity under Bankruptcy Rule 3001(f) only until an objecting

party refutes at least one of the allegations that is essential to the claim’s legal sufficiency. In re

Starnes, 231 B.R. 903, 912 (N.D. Tex. 1998). Once an allegation is refuted, “the burden shifts to

the claimant to prove by a preponderance of the evidence.” In re Congress, LLC, 529 B.R. 213,

219 (Bankr. W.D. Tex. 2015); see also Cavu/Rock Props. Project I, LLC v. Gold Star Constr.,

Inc. (In re Cavu/Rock Props. Project I, LLC), 516 B.R. 414, 422 (Bankr. W.D. Tex. 2014). “The

ultimate burden of proof always lies with the claimant.” In re Armstrong, 347 B.R. 581, 583

(Bankr. N.D. Tex. 2006).

        19.      Creditors without any idea of how much their claim is may file an “unliquidated”

proof of claim, i.e., one without an amount owed. However, only a properly filed proof of claim

constitutes prima facie evidence of the validity and amount of the claim. Fed. R. Bankr. P.

3001(f); see also In re Broadband Wireless International Corp., 295 B.R. 140, 145 (B.A.P. 10th

Cir. 2003); In re Lyndell Drop Forge Company, 111 B.R. 137, 142-43 (Bankr. W.D. Mich.

1990). A properly filed proof of claim is a claim that sets forth the validity and amount of that

claim. Fed. R. Bankr. P. 3001(f); In re Fergus Falls Woolen Mills Company, 41 F. Supp. 355,




DOCS_DE:223000.1 40162/003                        5
       Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 6 of 19




364 (D. Minn. 1941). A proof of claim that does not set forth a “liquidated amount” is not a

properly filed proof of claim and, therefore, it is not entitled to be considered as prima facie

evidentiary proof. In re Lyndell Drop Forge Company, 111 B.R. at 142.

        20.      Bankruptcy Rule 3007 requires that an objection to a proof of claim be made in

writing, and that the claimant be provided with not less than thirty days’ notice of the hearing to

be held in respect of such objection. See Fed. R. Bankr. P. 3007(a). Objections of up to one

hundred claims may be joined in an omnibus objection if such objections are based on the

grounds that the claims should be disallowed, in whole or in part, for any of eight enumerated

reasons, including: “they were presented in a form that does not comply with applicable rules,

and the objection states that the objector is unable to determine the validity of the claim because

of noncompliance.” See Fed. R. Bankr. P. 3007(d).

        21.      In addition, pursuant to the Objection Procedures, the GUC Trustee is authorized

to file omnibus objections to claims on grounds that such claims, in part or in whole, (a) are

inconsistent with the Debtors’ books and records; (b) fail to specify the asserted claim amount

(other than “unliquidated”); (c) seek recovery of amounts for which the Debtors are not liable;

(d) are incorrectly or improperly classified; (e) have been formally withdrawn by the claimant

through the filing of a pleading through the entry of a Court order indicating withdrawal of the

claim; (f) are filed against non-debtors or are filed against multiple Debtors; (g) fail to specify a

Debtor against whom the claim is asserted; (h) are disallowed pursuant to section 502 of the

Bankruptcy Code; or (i) fail to sufficiently specify the basis for the claim or provide sufficient

supporting documentation therefor. Objection Procedures ¶ 1(i).

        22.      The GUC Trustee is in the process of reviewing all general unsecured proofs of

claim filed in these cases. As part of this review, the GUC Trustee is not aware that the Debtors’




DOCS_DE:223000.1 40162/003                       6
       Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 7 of 19




estates have any liability for the Unliquidated Claims listed in Schedule 1 to Exhibit A. The

claimants filing the Unliquidated Claims have not moved to amend their claims, or otherwise

take action to fix the Unliquidated Claims at a certain dollar amount, and the GUC Trust is not

aware of any liability of the Debtors’ estates to such claimants. If the Unliquidated Claims are

not disallowed and expunged, the parties that filed these claims could receive recoveries to

which they are not actually entitled. See Declaration at ¶ 6. In addition, the GUC Trustee cannot

make distributions on unliquidated claims for amounts that are unknown.

           23.   Accordingly, the GUC Trustee respectfully requests that the Court disallow and

expunge each Unliquidated Claim in its entirety.

                                      Reservation of Rights

           24.   In the event that any of the Unliquidated Claims are not disallowed and expunged

on the grounds asserted herein, the GUC Trustee hereby reserves his rights to object to such

Proofs of Claim on any other grounds. Additionally, the GUC Trustee expressly reserves the

right to amend, modify, or supplement the objections asserted herein and to file additional

objections to the Proofs of Claim or any other claims that may be asserted against the Debtors’

estates.

           25.   Nothing contained herein or any actions taken pursuant to such relief is intended

or should be construed as: (a) an admission as to the validity of any prepetition claim against a

Debtor entity or such Debtor entity’s estate; (b) a waiver of any party’s right to dispute any

prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim; (d)

an implication or admission that any particular claim is of a type specified or defined in this

Objection or any order granting the relief requested by this Objection; (e) a request or

authorization to assume any prepetition agreement, contract, or lease pursuant to section 365 of




DOCS_DE:223000.1 40162/003                       7
       Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 8 of 19




the Bankruptcy Code; or (f) a waiver of the GUC Trustee’s rights under the Bankruptcy Code or

any other applicable law.

                                   Separate Contested Matter

        26.      To the extent that a response is filed regarding any Unliquidated Claim and the

GUC Trustee is unable to resolve any such response, each such Unliquidated Claim, and the

Objection as it pertains to such Unliquidated Claim, will constitute a separate contested matter as

contemplated by Bankruptcy Rule 9014. Further, the GUC Trustee requests that any order

entered by the Court regarding an objection or other reply asserted in response to this Objection

be deemed a separate order with respect to each proof of claim.

                                              Notice

        27.      Notice of this Objection has been given to: (a) all parties on the Master Service

List; and (b) holders of the Unliquidated Claims. The GUC Trustee respectfully submits that

such notice is sufficient and proper under the circumstances and that no other or further notice is

required.

                                            Conclusion

        WHEREFORE, based upon the foregoing, the GUC Trustee respectfully request that the

Court: (a) sustain this Objection; (b) enter an order substantially in the form of the order attached

hereto as Exhibit A sustaining this Objection and providing that the Unliquidated Claims shall

be disallowed and expunged; and (c) grant such other and further relief as the Court deems just

and proper.




DOCS_DE:223000.1 40162/003                       8
       Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 9 of 19




Respectfully submitted,

Dated: March 13, 2019
                                     COLE SCHOTZ P.C.

                                     /s/ Michael D. Sirota
                                     Michael D. Warner (TX Bar No. 00792304)
                                     Benjamin L. Wallen (TX Bar No. 24102623)
                                     301 Commerce Street, Suite 1700
                                     Fort Worth, TX 76102
                                     Telephone: (817) 810-5265
                                     Facsimile: (817) 977-1611
                                     Email: mwarner@coleschotz.com
                                            bwallen@coleschotz.com

                                     -and-

                                     PACHULSKI STANG ZIEHL & JONES LLP
                                     Bradford J. Sandler (admitted pro hac vice)
                                     Peter J. Keane (admitted pro hac vice)
                                     919 North Market Street, 17th Floor
                                     Wilmington, DE 19801
                                     Telephone: (302) 652-4100
                                     Email: bsandler@pszjlaw.com
                                             pkeane@pszjlaw.com

                                     Counsel to the GUC Trustee




DOCS_DE:223000.1 40162/003             9
       Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 10 of 19




                                   EXHIBIT A

                                 Proposed Order




DOCS_DE:223000.1 40162/003
         Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 11 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                           )        Chapter 11
                                                                 )
IGNITE RESTAURANT GROUP, INC., et al.,1                          )        Case No. 17-33550 (DRJ)
                                                                 )
                    Debtors.                                     )        (Jointly Administered)
                                                                 )

                         ORDER SUSTAINING
             ELEVENTH OMNIBUS OBJECTION TO CLAIMS
PURSUANT TO SECTION 502(B) OF THE BANKRUPTCY CODE AND RULE 3007 OF
THE FEDERAL RULES OF BANKRUPTCY PROCEDURE SEEKING TO DISALLOW
                  AND EXPUNGE CERTAIN CLAIMS

                                         (UNLIQUIDATED CLAIMS)

           Upon the objection (the “Objection”)2 of Drivetrain, LLC, in its capacity as Trustee (the

“GUC Trustee”) of the Ignite Restaurant Group GUC Trust (the “GUC Trust”) seeking entry of

an order (this “Order”) disallowing and expunging the Unliquidated Claims identified on

Schedule 1 attached hereto, it is HEREBY ORDERED THAT:

           1.       The Objection is sustained as set forth herein.

           2.       Pursuant to Section 502(b) of the Bankruptcy Code and Bankruptcy Rule 3007,

each Unliquidated Claim identified on Schedule 1 to this Order is disallowed and expunged in

its entirety.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s Crab
Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818); Ignite
Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne
Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC (3509); JCS
Development LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston, Texas 77042.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Objection.



DOCS_DE:223000.1 40162/003
       Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 12 of 19




        3.       The Debtors’ Claims Agent is authorized and directed to update the claims

register maintained in these chapter 11 cases to reflect the relief granted in this Order.

        4.       Each claim and the objections by the GUC Trustee to each claim identified in

Schedule 1 constitute a separate contested matter as contemplated by Bankruptcy Rule 9014.

This Order will be deemed a separate order with respect to each Unliquidated Claim.

        5.       Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity or such Debtor entity’s estate; (b) a waiver of any

party’s right to dispute any prepetition claim on any grounds; (c) a promise or requirement to pay

any prepetition claim; (d) an implication or admission that any particular claim is of a type

specified or defined in this Objection or any order granting the relief requested by this Objection;

(e) a request or authorization to assume any prepetition agreement, contract, or lease pursuant to

section 365 of the Bankruptcy Code; or (f) a waiver of the GUC Trustee’s rights under the

Bankruptcy Code or any other applicable law.

        6.       The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.

        7.       The GUC Trustee, the Claims Agent, and the Clerk of the Court are authorized to

take all actions necessary to effectuate the relief granted pursuant to this Order in accordance

with the Objection.




DOCS_DE:223000.1 40162/003                        2
       Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 13 of 19




        8.       This Court shall retain exclusive jurisdiction to resolve any dispute arising from

or related to this Order.



Dated: _____________, 2019
       Houston, Texas                         _____________________________________
                                              THE HONORABLE DAVID R. JONES
                                              CHIEF UNITED STATES
                                               BANKRUPTCY JUDGE




DOCS_DE:223000.1 40162/003                       3
       Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 14 of 19




                                  SCHEDULE 1




DOCS_DE:223000.1 40162/003
                                                      Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 15 of 19



                                                                                  Ignite Restaurant Group, Inc. et al.
                                                                              GUC Trust 11th Omnibus Objection to Claims
                                                                                  Schedule 1 – Unliquidated Claims

         Note: Claimants are listed alphabetically.

 SEQ                                                                  CLAIM(S) TO BE DISALLOWED & EXPUNGED                                                                           GROUNDS FOR
 NO.                        NAME                               DATE FILED     CASE NUMBER             CLAIM NO.          CLAIMED DEBTOR              CLAIM AMOUNT                      OBJECTION
       CLIFTON LIFESTYLE CENTER LLC                             08/31/17        17-33550                 929         Ignite Restaurant Group, Inc.     Unsecured: $80,373.42*    No Amount Asserted.
       PORZIO BROMBERG & NEWMAN PC                                                                                                                                               Claim Filed As
       C/O KELLY D CURTIN ESQ                                                                                                                                                    Unliquidated.
  1
       100 SOUTHGATE PKWY
       MORRISTOWN, NJ 07962

       CLIFTON LIFESTYLE CENTER LLC                             08/31/17         17-33552                 930          Joe's Crab Shack, LLC           Unsecured: $80,373.42*    No Amount Asserted.
       PORZIO BROMBERG & NEWMAN PC                                                                                                                                               Claim Filed As
       C/O KELLY D CURTIN ESQ                                                                                                                                                    Unliquidated.
  2
       100 SOUTHGATE PKWY
       MORRISTOWN, NJ 07962

       EASTERN COASTAL PROPERTIES LLC                           10/20/17         17-33550                1330        Ignite Restaurant Group, Inc.     Unsecured: Unliquidated   No Amount Asserted.
       C/O SHULMAN HODGES & BASTIAN LLP                                                                                                                                          Claim Filed As
  3    100 SPECTRUM CENTER DR STE 600                                                                                                                                            Unliquidated.
       IRVINE, CA 92618

       GLENCORD SAN ANTONIO OWNER LLC                           08/14/17         17-33550                 391        Ignite Restaurant Group, Inc.     Unsecured: Unliquidated   No Amount Asserted.
       C/O GLENCORD BUILDING CORP                                                                                                                                                Claim Filed As
  4    850 E 42ND ST                                                                                                                                                             Unliquidated.
       BROOKLYN, NY 11210

       PAUL R VIGANO                                            08/31/17         17-33550                 912        Ignite Restaurant Group, Inc.     Unsecured: Unliquidated   No Amount Asserted.
       C/O IRELL & MANELLA LLP                                                                                                                                                   Claim Filed As
       ATTN JEFFREY M REISNER, ESQ.                                                                                                                                              Unliquidated.
  5
       840 NEWPORT CENTER DR, STE 400
       NEWPORT BEACH, CA 92660


* Denotes an unliquidated component.
       Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 16 of 19




                                    EXHIBIT B

                             Declaration of Ivona Smith




DOCS_DE:223000.1 40162/003               2
         Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 17 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                           )        Chapter 11
                                                                 )
IGNITE RESTAURANT GROUP, INC., et al.,1                          )        Case No. 17-33550 (DRJ)
                                                                 )
                    Debtors.                                     )        (Jointly Administered)
                                                                 )

            DECLARATION OF IVONA SMITH IN SUPPORT OF
       GUC TRUST’S ELEVENTH OMNIBUS OBJECTION TO CLAIMS
PURSUANT TO SECTION 502(B) OF THE BANKRUPTCY CODE AND RULE 3007 OF
THE FEDERAL RULES OF BANKRUPTCY PROCEDURE SEEKING TO DISALLOW
                  AND EXPUNGE CERTAIN CLAIMS

                                         (UNLIQUIDATED CLAIMS)

           Pursuant to 28 U.S.C. § 1746, I, Ivona Smith, hereby declare as follows:

           1.       I am the Authorized Representative at Drivetrain, LLC (“Drivetrain”).                        My

business address is 630 Third Avenue, 21st Floor, New York, NY 10017.

           2.       Contemporaneously with the filing of this Declaration, the GUC Trustee filed the

GUC Trust’s Eleventh Omnibus Objection to Claims Pursuant to Section 502(b) of the

Bankruptcy Code and Rule 3007 of the Federal Rules of Bankruptcy Procedure Seeking to

Disallow and Expunge Certain Claims (Unliquidated Claims) (the “Objection”).2

           3.       The GUC Trustee has duly authorized me to make and submit this Declaration in

support of the Objection.


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s
    Crab Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818);
    Ignite Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack –
    Anne Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC
    (3509); JCS Development LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston,
    Texas 77042.
2
    All capitalized terms used but not defined herein shall have the meanings given to them in the Objection.



DOCS_DE:223000.1 40162/003
       Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 18 of 19




        4.       The facts set forth in this Declaration are based upon my personal knowledge or

upon records kept in the ordinary course of the Debtors’ business provided to the GUC Trustee

that were reviewed by me or other representatives of Drivetrain, LLC under my supervision and

direction. If called and sworn as a witness, I could and would testify competently to the matters

set forth herein.

        5.       I have coordinated and supervised the GUC Trustee’s claims reconciliation

process. Accordingly, I, or other representatives of Drivetrain, LLC under my supervision and

direction, reviewed and analyzed the proofs of claim listed in Schedule 1 to Exhibit A attached

to the Objection.

                                          The Objection

        6.       The GUC Trustee is in the process of reviewing all general unsecured proofs of

claim filed in these cases. As part of this review, the GUC Trustee is not aware that the Debtors’

estates have any liability for the Unliquidated Claims listed in Schedule 1 to Exhibit A. The

claimants filing the Unliquidated Claims have not moved to amend their claims, or otherwise

take action to fix the Unliquidated Claims at a certain dollar amount, and the GUC Trust is not

aware of any liability of the Debtors’ estates to such claimants. If the Unliquidated Claims are

not disallowed and expunged, the parties that filed these claims could receive recoveries to

which they are not actually entitled. In addition, the GUC Trustee cannot make distributions on

unliquidated claims for amounts that are unknown.

        7.       For these reasons, the GUC Trustee respectfully requests that the Court disallow

and expunge each Unliquidated Claim in its entirety.




DOCS_DE:223000.1 40162/003                       2
       Case 17-33550 Document 1532 Filed in TXSB on 03/13/19 Page 19 of 19




          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct to the best of my knowledge and

belief.

Dated: March 13, 2019

                                                           /s/ Ivona Smith
                                                    Ivona Smith
                                                    Drivetrain, LLC, in its capacity as GUC
                                                    Trustee of the Ignite Restaurant Group GUC
                                                    Trust




DOCS_DE:223000.1 40162/003                      3
